252 F.2d 841
102 U.S.App.D.C. 277, 116 U.S.P.Q. 281
UNITED STATES of America, as Represented by Ezra TaftBENSON, Secretary of Agriculture, Appellant,v.Joseph SZUECS, Appellee.
No. 14124.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 15, 1958.Decided Feb. 13, 1958.

Mr. E. R. Weisbender, Atty., Dept. of Justice, with whom Asst. Atty. Gen., George C. Doub, Messrs. Oliver Gasch, U.S. Atty., Melvin Richter, atty., Dept. of Justice, at the time brief was filed, and A. K. Geer, Atty., Dept. of Justice, were on the brief, for appellant.  Mr. Lewis Carroll, Asst. U.S. Atty., also entered an appearance for appellant.
Mr. Delavan Smith, New York City, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of Court, with whom Mr. Richard P. Schulze, Washington, D.C., was on the brief, for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and WILBUR K. MILLER, Circuit Judges.
PER CURIAM.


1
This case, in which the question is priority of invention between the appellee Joseph Szuecs and one Harry Humfeld, appellant's assignor, is here for the second time.  On the first appeal we reversed because, in saying that Szuecs was the first inventor, the District Court had applied the wrong standard of proof.  United States v. Szuecs, 1957, 100 U.S.App.D.C. 24, 240 F.2d 886.


2
On remand, the trial court used the 'thorough conviction' standard which we had prescribed instead of the 'preponderance of evidence' standard previously employed, and again awarded priority to Szuecs.


3
On this appeal the Secretary of Agriculture urges that Szuecs' testimony concerning reduction to practice was not corroborated.  We hold there was sufficient evidence in corroboration.


4
Affirmed.